Citation Nr: 0934199	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (RA).  

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to 
August 1981.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
above claims.

During the pendency of this appeal, in March 2003, 
jurisdiction of this matter was transferred to the RO located 
in Albuquerque, New Mexico, as a result of a change in 
residence of the Veteran.  In or about March 2009, the 
Veteran relocated to Oklahoma, and the Muskogee, Oklahoma RO 
again has jurisdiction of the case.  

The Board notes that the claim of entitlement to service 
connection for rheumatoid arthritis was previously denied by 
the RO in October 1997.  In July 2006, the Board reopened the 
claim and remanded it along with the issue of entitlement to 
a higher rating for PTSD for further development.  The case 
has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The Veteran was not treated for arthritis in service or 
within the first post-service year.  His current arthritis, 
first diagnosed six years after service is not related to his 
military service.  

2.  The Veteran's PTSD is manifested by difficulty sleeping, 
nightmares, anger, and irritability, with periodic short-term 
memory loss, disturbed mood, and difficulty with 
relationships. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid 
arthritis (RA) have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2008).  

2.  The criteria for an evaluation of in excess of 30 percent 
for post-traumatic stress disorder (PTSD) have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the service connection issue on appeal, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
in May 2002, February 2005, and July 2006 that fully 
addressed all notice elements, and the May 2002 letter was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, and notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection issue. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2002, February 2005, and July 2006.  The May 2002 letter was 
sent prior to the initial denial of the claim.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in July 2006.   
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
Veteran in May 2002, February 2005, and July 2006 do not meet 
the requirements of Vazquez-Flores.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a July 2003 statement of the case (SOC) 
informed him of the specific rating criteria used for the 
evaluation of his claim.  The SOC advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic code used to evaluate PTSD.  
Based on this, the Veteran can be expected to understand what 
was needed to support his claim.  

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his 
substantive appeal dated in August 2003, he explains that he 
exhibits symptoms of PTSD which impact on his family 
relationships, social relationships, and his employment 
situation.  During the VA examinations, he discussed the 
signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life.  For example, he described the problems he had with his 
family, his social life and with his job. These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


The Board finds that all necessary development has been 
accomplished as to both claims on appeal here, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient and private 
treatment records, in addition to records from the Social 
Security Administration (SSA).  The Veteran has been examined 
by VA and evaluated for the increased rating claim.  
Examination was also done to obtain a medical nexus opinion 
as to the service connection claim.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

The Veteran contends that he has rheumatoid arthritis that is 
related to his military service.  His service treatment 
records contain no reference to arthritis by complaint or 
diagnosis.  His June 1981 separation examination report shows 
that he declined a history of arthritis or any bone, joint or 
other deformity.  Clinical evaluation was normal.  

On a VA audio examination in November 1981, the Veteran 
reported that he had no other complaints.  No findings as to 
RA were noted on examination.  Records from Fort Sill dated 
from 1982 to 1999 show that in 1984, the Veteran had 
complaints of pain.  In August 1986, chondromalacia was 
diagnosed and in that same month, arthritis, questionable 
etiology was found.  In September 1986, RA was diagnosed and 
treatment continued for the disorder thereafter.  In October 
1986, he was admitted to Reynolds Army Community Hospital at 
Fort Sill and probable RA was diagnosed.  A November 1987 
note shows a history of RA for 14 months.  A March 1988 
medical statement documents that the Veteran had been 
diagnosed with rheumatoid arthritis.  Arthritis is documented 
n the record in July 1990 when shown on x-rays at Fort Sill.  
In An August 1991 medical statement it was noted that the 
onset of RA was in 1986.  This onset year was also reported 
in a July 1993 medical statement.  

The Board has reviewed the records in the file which include 
the Veteran's service treatment records, VA examination 
reports from 1981 until 2009, VA outpatient treatment records 
dated from 1999 to 2006, private treatment records and 
statements beginning in 1982 to 2009, and SSA records.  
Records in the file dated from 1984 to 2009 reflect treatment 
for complaints of pain and a diagnosis of RA is of record 
from 1986 until currently.  Therefore, the evidence of record 
confirms that the Veteran has a diagnosis of RA.  Thus one of 
the criteria for service connection, a current disorder, has 
been met.  However, to award service connection for a 
disorder, there must also be a showing of a relationship 
between the current disorder and military service.  

Among the records showing continuing treatment for RA, one 
refers to an association with service.  In this regard, the 
Board notes that the Veteran has offered a September 2001 
letter from Luann Woods, D.O. in which it is stated that the 
Veteran was examined in August 2001, and that in 1986, he was 
diagnosed with RA.  It was noted that he continues to have 
pain and swollen joints.  The examiner stated that the 
Veteran was not diagnosed with RA until 1986, but he had many 
of the early symptoms while he was in the military.  The 
examiner stated that she felt that the Veteran had early 
arthritis while he was in the service.  

On the other hand, there are two VA examination reports that 
address the etiology of the Veteran's RA.  In July 2002, a VA 
examiner reported that the claims file had been reviewed.  A 
medical history was documented.  The Veteran reported being 
diagnosed with RA in 1986.  He was examined, and RA with 
periods of exacerbation and remissions was diagnosed.  The 
examiner stated that the Veteran's RA was diagnosed in 1986, 
and that the service treatment records are silent for any 
musculoskeletal pain or condition during military service.  
The examiner reported that therefore RA most likely occurred 
some time after the Veteran's military service.  

The Veteran was examined by the VA chief of the orthopedic 
section at the Oklahoma VA medical center in April 2009.  The 
examiner reported that the claims file had been reviewed.  A 
history was taken and the Veteran reported that he had joint 
pain in 1984, and that RA was diagnosed in 1986.  The Veteran 
was examined, and the examiner diagnosed a history of long-
standing rheumatoid arthritis.  The examiner noted that there 
was a letter from Luann Woods, D.O. in the file.  It was 
stated that Dr. Woods was noted by the Veteran to be a 
primary care physician and not a rheumatologist.  The Veteran 
reported that he did not believe that Dr. Woods had any 
medical records from the time he was in the Army and that as 
noted, the Veteran reported that he did not have any joint 
pain until 1984.  The examiner stated that he found no 
evidence that the Veteran had any symptoms of RA when he was 
in the Army or during the first year after his discharge.  He 
reported that he thought that it is likely that the 
arthralgias and fatigue that the Veteran says began in 1984 
were likely due to rheumatoid disease, but that this was 
approximately three years after service.  In an addendum 
provided that same day, the examiner reported that in his 
opinion, the Veteran's RA is not directly or proximately 
caused by his military service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The evidence does not show that the Veteran had arthritis in 
service or within one year following his separation from 
active service.  The earliest evidence of record diagnosing 
this disorder is in 1986.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has stated that 
he believes the type of work that he did in service 
contributed to the development of his RA.  (See statement of 
May 2002).  While the Veteran, as a lay person, is competent 
to provide evidence regarding injury and symptomatology, he 
is not competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus the 
Board assigns no weight to his opinion as to the etiology of 
his RA.  However, he is competent to attest to 
symptomatology.  To the extent that the Veteran may be 
claiming continuity of symptoms since service, the Board 
notes that he has repeatedly reported that he was diagnosed 
in 1986 and that he began having joint pain and difficulty in 
1984.  This is three years after service separation.  Thus 
any contention that the Veteran's disorder began in service 
or within the first post service year would be contrary to 
the Veteran's own statements.  

As to the medical evidence, the Board finds more persuasive 
the opinions of the VA examiners rather than that of the 
private physician noted above.  First, both VA examiners had 
reviewed the claims file and the examination reports 
documented the physical examination of the Veteran.  Both 
offered rationale for the opinions offered.  The private 
examiner examined the Veteran; however she did not have 
access to the claims file and the Veteran reported during his 
April 2009 examination that the private examiner did not have 
any medical records from the time that he was in the Army.  
No rationale was provided for her finding that the Veteran 
had early arthritis in service.  She merely stated that she 
felt that the Veteran had early arthritis in service.  By not 
explaining the reasoning underlying the conclusion, the 
opinion merely communicates that a causal connection has not 
been ruled out, not that the connection is definite or that a 
relationship is probable.  Bloom v. West, 12 Vet. App. 185, 
186-187 (1999) (the physician's opinion, without any 
supporting rationale, that the Veteran's time as a prisoner 
of war could have precipitated the initial development of his 
fatal lung condition is too speculative to provide the degree 
of certainty required for a nexus opinion).   The finding was 
made by a medical professional, so it constitutes competent 
medical evidence.  But a medical opinion that provides no 
rationale does not provide the degree of medical certainty 
needed to support a claim.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  For these reasons, the Board assigns greater 
weight to the VA examiners' findings and conclusions that 
that the Veteran's RA is not related to his military service. 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Although there is conflicting evidence in the record 
as to the cause of the Veteran's current RA, when the 
relative weight of the evidence is considered, there is no 
approximate balance of positive and negative evidence.  The 
evidence against the claim is much greater than that in 
favor, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Increased Evaluation for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The Veteran has been assigned a 30 percent rating for PTSD.  
He claims that his disorder warrants a higher evaluation.  
The criteria for evaluating PTSD are found at 38 C.F.R.  
4.130, DC 9411.  A 30 percent evaluation is assigned where  
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of  
inability to perform occupational tasks, although generally  
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal, due to such symptoms as depressed  
mood; anxiety and suspiciousness; weekly panic attacks;  
chronic sleep impairment; and mild memory loss, such as  
forgetting names, directions, and recent events.  Id.  

A 50 percent evaluation is warranted where there is  
occupational and social impairment with reduced reliability  
and productivity due to such symptoms as flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic  
attacks more than once a week; difficulty in understanding  
complex commands; impairment of short and long-term memory;  
impaired judgment; impaired abstract thinking; disturbance of  
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is  
occupational and social impairment with deficiencies in most  
areas, such as work, school, family relations, judgment,  
thinking, or mood, due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities;  
intermittently illogical obscure, or irrelevant speech;  
nearly continuous panic or depression affecting the ability  
to function independently, appropriately and effectively;  
impaired impulse control, such as unprovoked irritability  
with periods of violence; spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances, including work or a work-like  
setting; and inability to establish and maintain effective  
relationships.  Id.

A 100 percent evaluation is warranted where there is total  
occupational and social impairment, due to such symptoms as  
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living,  
including maintenance of minimal personal hygiene;  
disorientation to time or place; and memory loss for names of  
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The 
Board notes that the nomenclature employed in the portion  of 
VA's Schedule for Rating Disabilities (the Schedule) that  
addresses service-connected psychiatric disabilities is based  
upon the Diagnostic and Statistical Manual of Mental  
Disorders, Fourth Edition, of the American Psychiatric  
Association (also known as the DSM-IV).  38 C.F.R. § 4.130.   
The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging from zero to 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
between 41 and 50 indicate serious symptoms or any serious 
impairment in social, occupational or school functioning.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating  
a mental disorder, the frequency, severity, duration of  
psychiatric symptoms, length of remissions, and the Veteran's  
capacity for adjustment during periods of remission must be  
considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  
 
The VA evidence of record, including VA examination reports, 
VA treatment records, and private records indicates that the 
Veteran's PTSD symptomatology is not of such severity that a 
rating in excess of 30 percent is warranted.  

The Evidence

The Board has reviewed the pertinent evidence in the file 
which includes VA examination reports dated from 1999 until 
2007, VA outpatient treatment records dated from 1999 to 
2006, private treatment records and statements, and SSA 
records.   

On VA examination in July 1999, the examiner noted that the 
claims file was reviewed.  The Veteran complained of combat-
related nightmares two to three times a month.  He also 
reported that he has a temper, and that two years prior he 
had a confrontation with a man at the American Legion Club.  
He complained of depression.  He reported that he had 
undergone no treatment for PTSD.  The examiner noted that the 
Veteran has been married for thirty nine years and has five 
children.  On examination, it was reported that the Veteran 
was well-groomed, clean, and casually dressed.  He spoke 
coherently, with a blunted affect.  He was noted to have 
little or no difficulty with names or dates, and at times 
corrected the examiner in regards to dates in his history.  
There were no peculiar or bizarre verbalizations or 
mannerisms were noted.  Eye contact was appropriate and 
readily obtained.  The examiner observed that there was 
definitely a depressive and somewhat tense quality to his 
presentation and his interactions during the examination.  
The diagnosis was, PTSD, chronic, moderate.  The GAF was 62.  

In an August 2001 private psychological evaluation, the 
examiner noted that the Veteran was referred by the VFW, and 
that the claims file and other records provided by the 
Veteran were reviewed.  It was reported that he experienced 
difficulty sleeping, with nightmares, and intrusive thoughts.  
He reported stronger feelings of depression.  He was given a 
Rorschach test which the examiner noted supported a finding 
of PTSD, chronic, severe.  Hew also took the Posttraumatic 
Stress Diagnostic Scale and met the criteria for PTSD 
chronic, severe,  On the Beck Depression Inventory he had 
moderate to severe depression and on the Beck Anxiety Scale 
he had severe anxiety.  It was noted that the Veteran was 
casually dressed.  The Veteran stated that he did not like to 
be around people and was unable to work.  The examiner noted 
that the Veteran made poor eye contact and appeared anxious 
and confused.  The Veteran was well-oriented to person, 
place, situation and time.  His cognitive functioning was 
within low normal limits.  He was noted to have severe short 
term memory problems.  His judgment was noted to be impaired.  
His speech was noted to be logical at the outset, but became 
incoherent as the interview progressed.  The examiner stated 
that the Veteran has difficulty establishing and maintaining 
relationships.  He was noted to have a blunted affect and 
appeared to be anxious and depressed.  The examiner stated 
that the Veteran has significant impairment in social, 
occupational, family, judgment and mood.  He stated that 
there was reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks, more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The diagnosis was, PTSD, chronic, 
severe.  The GAF was 50.  The examiner offered that the 
Veteran was much worse than the 30 percent recognized by VA.  

In July 2002, the Veteran was examined by VA.  The claims 
file was reviewed prior to the examination.  The Veteran 
reported having bad dreams about once or twice a week.  He 
noted that he has a short temper, has had a few 
confrontations in the last five to six years, and that he is 
not a very social person.  The Veteran reported not liking 
crowds or being closed in.  He reported having some 
depression, mostly due to his RA.  It was noted that the 
Veteran is married for 42 years, and is raising a 
granddaughter that he adopted.  He reported that he spends a 
lot of time raising his granddaughter and that he goes to 
church on Sunday.  He reported that he was not working and 
was receiving disability from the Social Security 
Administration (SSA) due to RA.  On examination, he was 
casually and appropriately dressed.  He was oriented times 4 
and his affect and mood were slightly down but within normal 
limits.  He had fair to poor short term memory.  The examiner 
noted that there was no evidence of thought disorder such as 
derailment, tangentially or circumlocution.  There was no 
evidence of hallucinations or delusions.  He had appropriate 
eye contact, and denied suicidal or homicidal ideation or 
intent.  There was no problem with cognitive function and his 
ability to engage in abstract reasoning was good.  The 
examiner stated that there was no impairment in the Veteran's 
thought process or communication that would impact on his 
social functioning or work activity.  The diagnosis was PTSD, 
with sleep and depression problems.  His GAF was 62.  

VA outpatient records show that in August 2003, the Veteran 
reported that he was finishing his anger classes.  He 
reported having some problems within the home as to his wife 
and granddaughter and that his nightmares continued.  He was 
oriented times three with good eye contact and clear speech 
of normal rate and flow.  His recent remote and immediate 
memory was intact and his affect was congruent.  The 
assessment was PTSD.  In November 2003, the Veteran reported 
that he continued to have nightmares.  His affect was broad 
and appropriate, speech was normal rate and tone, eye contact 
was good, insight was good and his mood was stable.  He was 
oriented times three.  It was reported that he was clean and 
not suicidal or homicidal.  The finding was, PTSD, and the 
GAF was 65.  

On VA examination in August 2005, the Veteran reported living 
with his wife of 45 years and his granddaughter.  He stated 
that he socialized minimally aside from contact with his 
immediate family and his brothers.  The Veteran reported that 
he did not feel comfortable in crowds.  It was noted that 
there was no history of suicide attempts and a positive 
history of assaultiveness.  It was noted that he had 
difficulty falling or staying asleep, was irritable, had 
outbursts of anger, felt detached from others and had 
difficulty concentrating.  Examination showed him to be clean 
neatly groomed and casually dressed.  His speech was clear 
and coherent.  His affect was normal and his mood was 
dysphonic.  He was oriented to person, time, and place.  His 
thought processes were relevant and coherent.  It was noted 
that he had mild sleep impairment with nightmares causing him 
to awaken.  The examiner indicated that the Veteran did not 
have panic attacks and that the Veteran had occasional 
suicide thoughts which usually occurred when his RA caused 
severe pain.  He had no homicidal thoughts.  His remote 
memory and his recent memory were normal and his immediate 
memory was mildly impaired.  The diagnosis was, PTSD, and the 
GAF was 62.   

VA outpatient treatment in March 2006 shows the Veteran 
reported continuing problems with nightmares.  He was alert 
and oriented with an anxious mood and an appropriate affect.  
He had good eye contact with normal speech.  His judgment and 
insight were intact.  PTSD, chronic was assessed.  

The Veteran was examined by VA in February 2007.  The claims 
file and medical records were reviewed.  It was noted that 
there was no outpatient treatment for a psychiatric disorder 
and no hospitalizations.  He reported having a tendency to 
get angry over minor things, and being very uncomfortable 
with anyone other than his immediate family.  He reported 
that he does not have much of a social life.  There was not 
history of suicide attempts or violence.  His speech was 
unremarkable, spontaneous, clear and coherent.  His affect 
was appropriate and full.  He was oriented to person, time 
and place.  The Veteran's thought processes and content were 
unremarkable.  He had no delusions and understood the outcome 
of behavior.  He reported having intermittent insomnia and 
that he awakens several times per night due to dreams mostly 
about Vietnam.  It was noted that the Veteran did not have 
panic attacks, inappropriate behavior or homicidal/suicidal 
thoughts.  His remote, recent and immediate memories were 
normal.  The examiner stated that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The Axis I 
diagnosis was, generalized anxiety disorder.  The GAF was 75.  

Private records from the Abilene Arthritis Clinic dated in 
2007 and 2008 show psychiatric findings where the Veteran is 
oriented times three, with intact recent and remote memory, 
judgment insight and normal mood and affect.  (See notes of 
May July August and December 2007).  Also in May 2007 and 
June 2007, he denied suicidal ideation, trouble with sleep, 
depression and anxiety.  



Discussion

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's PTSD 
most closely approximates a 30 percent rating.  

The overall evidence does not show that the Veteran's PTSD 
symptoms have caused occupational and social impairment with 
reduced reliability and productivity such as to warrant the 
next-higher 50 percent evaluation under the general rating 
formula for mental disorders.  In so finding, the Board first 
notes that the medical evidence throughout the rating period 
in question predominantly shows essentially normal 
communication and cognitive abilities, and that the Veteran 
is oriented in all spheres, has no more than mild memory 
loss, and has no documented showing of panic attacks.  For 
example, VA records show that in July 2002, he was oriented 
times four and his cognitive function was not indicated to be 
impaired.  He had no impairment in thought processes or 
communication.  Also in August 2005 his speech was clear and 
coherent.  In March 2006, he had normal speech, and in 
February 2007, his speech was unremarkable, spontaneous, 
clear and coherent.  Likewise during the course of the appeal 
there was no documentation of panic attacks.  His long term 
and short term memory were normal to mildly impaired.  
Private records in 2007 show that the Veteran is oriented 
times three, with intact recent and remote memory, judgment 
insight and normal mood and affect.  

The Veteran is mildly to moderately socially impaired, having 
reported some irritability with others, some social isolation 
evidenced by a lack of friends and associating mostly with 
his immediate family.  However, despite some feelings of 
depression, anger and irritability, difficulty sleeping and a 
desire to be alone, the Veteran maintains a relationship with 
his wife, his granddaughter who lives with him and whom he 
takes care of, and a relationship with his brothers.  While 
the Veteran does not appear to socialize regularly he did 
indicate that he attends church regularly.  Further, the 
evidence of record is absent for documentation of symptoms 
such as circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; or impaired abstract 
thinking.  Although the Veteran has noted that he feels 
depressed, he does not appear to have difficulty with 
motivation, but rather, as noted above, has been motivated to 
adopt and take care of his granddaughter and to attend church 
regularly.  The Veteran also has no history of homicidal or 
suicidal ideation/plan, other than noting on one occasion 
that he had suicidal thoughts related to his RA pain.  
Despite some solitary behavior, he has been married for over 
40 years, cared for his adopted granddaughter, and maintained 
a relationship with his siblings. 

Additionally, although the Veteran is not working he has 
reported that this was due to his RA and not his PTSD.  It is 
noted that SSA records show him to be disabled from RA.  
Thus, although the Veteran has mild to moderate symptoms, his 
total disability picture does not rise to the severity 
required for a 50 percent rating.  

In relation to the holding in Hart, the Board will discuss 
the August 2001 private examiner's report noted above.  Where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
question of whether the evidence is in conflict or merely 
demonstrates a changing level of disability is a factual 
question for the Board to make.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (weight and credibility of evidence "is 
a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"); 
see also Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 
2000).  The Board concludes that this examination report is 
in conflict with the evidence in the claims file and does not 
represent a changing of the level of disability.  

The Board notes that the private examination of August 2001 
reveals that the Veteran has severe PTSD and a GAF of 50 is 
assigned.  This is the only evidence in the file that 
suggests that the Veteran's disability may warrant a higher 
rating.  However upon review of the report, the Board 
concludes that the findings on the examination report do not 
support a finding that the Veteran's disability is of the 
severity to warrant a higher rating or that a GAF of 50 is 
supported.  

The GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability. 
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
scores assigned in a case, as well as an examiner's 
assessment of the severity of a condition, is not dispositive 
of the rating issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).) (2008).  

Here, the private examiner merely recited the VA criteria for 
a 50 percent rating verbatim; however, this is not a 
documentation of actual symptoms of the Veteran's disorder, 
which is the basis for the rating to be assigned.  For 
example, the examiner noted that the Veteran was well 
oriented to person, place, situation and time, and that his 
cognitive functioning was within low normal limits.  While 
his short term memory was noted to be severe, his remote 
memory was not discussed.  The actual examination findings in 
and of themselves, as opposed to a listing of VA criteria, do 
not support a finding of severe PTSD within the meaning of VA 
regulations.  The Board concludes that these are at best, 
isolated findings as to the severity of the Veteran's 
disorder, especially since after reviewing the file, it 
reveals that previous and subsequent clinical records are 
negative for any evidence of such findings.  The Board finds 
it probative that with the exception of periodic short-term 
memory loss, disturbed mood, and some difficulty with 
relationships, the Veteran has not actually demonstrated the 
remaining symptoms listed in the rating criteria for a 50 
percent evaluation under DC 9411, or enough of the type of 
symptoms listed in the GAF scale for serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting, and no friends) at any other time during the 
appeal period.  

The Board is aware that the symptoms listed under the 50 
percent evaluation and in the GAF scale are essentially 
examples of the type and degree of symptoms for that 
evaluation, and that the Veteran need not demonstrate those 
exact symptoms to warrant a 50 percent evaluation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
Board finds that when looking at the evidence in its 
totality, the isolated GAF score of 50 and the diagnosis of 
severe PTSD are not supported by the record.  In effect, the 
preponderance of the evidence, including the clinical 
findings associated with the reported GAF score, shows that 
the Veteran's PTSD symptoms more nearly approximate a mild 
occupational and social impairment overall and do not equal 
or more nearly approximate the criteria for a 50 percent 
evaluation. 

In concluding that a disability rating in excess of 30 
percent is not warranted here, the Board notes all of the 
Veteran's Global Assessment of Functioning (GAF) scores 
assigned throughout the rating period in question.  The 
Veteran has been assigned GAF scores of 62, 65, and 75 that 
are indicative of only mild to moderate symptomatology.  The 
isolated reading of 50 as noted above is not supported by the 
examination findings.  

The Board has also considered the criteria for a 70 percent 
and a 100 percent disability rating, and concludes that based 
on the competent medical evidence of record, the Veteran does 
not have the required deficiencies for either of these 
ratings.  There is no evidence that he has obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  And, although the Veteran may have difficulty with 
establishing and maintaining effective relationships, he 
clearly has the ability to do so.  

Additionally, there is no evidence suggesting that the 
Veteran's PTSD has ever been manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Based on the above, an evaluation in excess of 30 percent for 
the Veteran's service-connected PTSD is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, The United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App.  
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."   
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  The Veteran's symptoms cause 
impairment in occupational and social functioning.  Such 
impairment is contemplated by the rating criteria.  The 
rating criteria reasonably describe the Veteran's disability.  
Referral for consideration of an extraschedular rating is, 
therefore, not warranted.




ORDER

Service connection for rheumatoid arthritis (RA) is denied.  

A rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD) is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


